Case 5:17-cv-01641-SMH-MLH Document 20 Filed 02/02/21 Page 1 of 1 PageID #: 1406




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION

 DEMOND CAREY #314372                           CIVIL ACTION NO. 17-1641

 VERSUS                                         CHIEF JUDGE S. MAURICE HICKS, JR.

 DARREL VANNOY                                  MAGISTRATE JUDGE HORNSBY

                                        JUDGMENT

         For the reasons assigned in the Report and Recommendation of the Magistrate

  Judge previously filed herein, and having thoroughly reviewed the record, no written

  objections having been filed, and concurring with the findings of the Magistrate Judge

  under the applicable law;

         IT IS ORDERED that Petitioner’s petition for writ of habeas corpus is DENIED.

         Rule 11 of the Rules Governing Section 2254 Proceedings for the U.S. District

  Courts requires the district court to issue or deny a certificate of appealability when it

  enters a final order adverse to the applicant. The court, after considering the record in

  this case and the standard set forth in 28 U.S.C. Section 2253, denies a certificate of

  appealability because the applicant has not made a substantial showing of the denial of

  a constitutional right.

         THUS DONE AND SIGNED, at Shreveport, Louisiana, this the 2nd day of

  February, 2021.
